Title: To Benjamin Franklin from Pieter van Musschenbroek, 15 April 1759
From: Musschenbroek, Pieter van
To: Franklin, Benjamin


In response to a request transmitted through an unidentified clerical intermediary, Musschenbroek sent Franklin a list of European writers on electricity known to him. But in the covering letter he urged Franklin to continue his own electrical experiments. Since the air of Pennsylvania seemed to be very full of electricity (electricitatis plenissimus), he hoped the American would follow up his kite experiment (volante in altum serico) with others in which he would take particular note of the time of year and the meteorological conditions when they were conducted, adding thereby similar beautiful Pennsylvania discoveries (perpulcra inventa … Pensylvanica) to those he had already communicated through Collinson. Musschenbroek in turn would communicate other things to Franklin, as his aim was to promote physical and natural science as long as he should live.
 

  Leydae 15. Aprilis 1759.
Vir Nobilissimo Amplissimoque Benjam. Franklino S P D
P: V: Musschenbroek

Vir reverendus, qui se ministerio Euangelico fungi profitebatur, me tuo nomine rogavit, ut indicarem Autores, qui de Electricitate scripserunt, mihique erant cogniti. Votis tuis lubenter[ius?] annui; ita addisces quid alii in Europa praestiterunt Eruditi, sed simul videbis neminem magis recondita mysteria Electricitatis detexisse Franklino; utinam modo pergas proprio marte capere experimenta, et alia incedere via, quam Europaei incesserunt, nam tum plura et alia deteges, quae seculorum spatio laterent Philosophos: Aer Pensylvanicus videtur esse electricitatis plenissimus; sed attende an per totum anni curriculum, an interdum pauperior sit: quibus anni diebus, quo flante vento, qua caeli constitutione: distingue nubes electricitatis plenas aut expertes, uti volante in altum serico incepisti detegere omnium primus: opto similia perpulcra inventa legere Pensylvanica, ac scripsisti in litteris ad Expertissimum Virum Collinsonum; sique mecum quaedam communicare digneris, Tecum alia communicabo, nam meus scopus est Scientiam physicam et naturalem promovere quam diu vivam. Tu sis amicissime salutatus a Tui benevolentissimo cultore, et vale.
 Addressed: Monsieur / Benjamin Franklin / Maitre des postes &c. &c. / en Pensylvanie
 
[Enclosure]
Schilling in Actis Berolin: tomo 4
Wheler in philos. Trans: no. 453, 454, 462
Hausenius novi profectus in Historia Electricitatis
Waitsius Neuen Deckte phaenomena
Winklerus Abhandelingen von den Electricitaet 3 vol. philos.
Trans. no. 482

Gordon Phaenomena Electricitatis exposita
Kruger Zuschrift von der Electricitaet
Bosius Commentarii de Electricitate
Recherche sur la cause de l’Electricité
Kratzensteinius Theoria Electricitatis
Nollet Essais sur l’Electricite. Recherces sur l’Electricité, Lettres sur L’Electricite
Watson Experiments and Observations 2 vol.
Account of the Experiments. philos. Trans. no 489.

Martin Essay on Electricité.
Muller Schreiben von der Ursachen der Electricitaet
Philosophical Transact: Vol: 47.
Watkins peculiar account of Electricity
Baker in Philos. Transact: No. 486.
Jallabert Experiences sur L’Electricité
Olivier de Villeneuve Essais sur l’Experiences de L Electricite: Suite du Memoire
Morin nouvelle dissertation sur l’Electricite
Richmannus in Commentari petropol: Vol. XIV.
Histoire Generale et particuliere de L’Electricité 3 Tomes.
Bohadsch dissertatio philosophica de utilitatione Electrisationis in morbis

daniel Gralath versuche der Natur forsch[enden] geselschafft Bammacarus de Electricitate
